DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome. 
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details and this action is made final.
In particular, Applicant discusses the interview of March 16th, 2022, and notes that the amendments are consistent with the additional guidance from the interview.  As the examiner recalls, he was not aware of a separate air bladder disposed in a pelvic well of a base in a seat in the prior art.  Hence, he did not know how this feature might be rejected.  However, upon examination of the amendments, the examiner reviewed the details of the rejection in the written opinion made of record in this application and discovered that the primary reference teaches just such an air bladder in a pelvic well.  As such, it became apparent that the reference US 6241320 to Chew could be combined with Graebe ‘741 to supply this feature.  
Applicant goes on to argue that the prior art fails to provide the details of the amendments in which the well is recessed relative to the support portion of the base.  However, the Chew reference also provides these details.  Applicant also states that “the ‘741 Graebe Patent does not disclose a first air support member positioned on the support portion and a second air support member received by the well.”  However, the combination of Chew with Graebe ‘741 does provide this, where the shaping of the base of Chew provides the support portion with a deepened central region that provides the pelvic well.  Chew also shows a cushioning member 14 that surrounds the air bladder 5 0 in Figures 1-3.  The overlying relationship of member 14 on a portion of the base surface 18 of Chew that corresponds to a support portion of the claims is also analogous to element 13 of Graebe ‘741 on its support portion.  Hence, it is obvious and not a big leap to shape the base of the combination, as taught by Chew, and to place a third air bladder in the well, as taught by Chew while modifying the air cushion 13 of Graebe ‘741 to accommodate the third air bladder between air bladders A and B of Graebe ‘741. 
Applicant argues claim 16, which further recites the separateness of each of the first, second and third air bladders.  However, the combination of Graebe ‘741 and Chew already provide this detail.  Applicant also argues that Graebe ‘741 does not have  “a second air support member removably positioned in the pelvic well.”  However, as may be appreciated from the response above, the combination with Chew provides the third air bladder removably positioned in the pelvic well.  Chew discloses that various inserts are provides such as for different sized users in the paragraph starting at column 5, line 1.  
The new claims are unpatentable for the same reasons.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two operation configurations recited in claims 22-23  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 16, and 19-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (US 5461741) in view of Chew (US 6241320).
Graebe ‘741 provides a base with a support portion and a leg support. Graebe also provides an air pad assembly 13 with a first air support member comprising two air bladders supported on the support portion and an air flow control assembly with valves 34 and conduits 30 disposed in channels on an underside of the base, but lacks the specifics of a well recessed relative to the support portion and a second air support member comprising a third air bladder supported in the well and an associated conduit.  
On the other hand, Chew shows an air pad assembly comprising a base similar to that of Graebe ‘741 and having a leg support, a support portion recessed relative to the leg support, and a well recessed relative to the support portion.  Chew also shows placement of cushioning elements 14 and 50 in the portions that make up the support portion and the well.  Cushioning element 50 is shown and disclosed as an air support member in Figures 13-15 and the related description.  a  similar to that of Graebe ‘746,A in Figure 2 with a first subset thereof corresponding to a first air support member with two respective air bladders to which conduits 10 and 12 are connected, and a second subset thereof corresponding to a second air support member with at least one air bladder to which at least one of conduits 6 or 8 are connected.
It would have been obvious to modify the base and air pad assembly 13 of Graebe ‘741 to include the well further recessed relative to the leg support portion and an additional air bladder corresponding to a second a second air support member and respective conduits, as taught by Figures 1 and 13-15 of Chew because doing so would have provided the benefit of placement of a deeper well below a user’s sitting bones. 
  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat cushion assembly comprising:
a base (12 of Graebe ‘741 modified in light of Chew) defining a leg support,  (26 of Graebe ‘741) [[and]] a support portion (20, as modified in light of Chew), and a well, the support portion recessed relative to the leg support (as shown in Figures 4-5 and 12-14 of Graebe ‘741 modified to have a surface shaped like surface 18 shown in Figure 1 of Chew recessed to a greater degree than a support portion of such surface), and the well recessed relative to the support portion (the well comprising the deepest portion of the surface 18 shown in figure 1 of Chew and applied to the base of Graebe 741 such that there is a support portion intermediate the well and the leg support); and
an air pad assembly (comprising element 13 of Graebe ‘741 and element 50 shown in Figures 1 and 13-15 of Chew applied in the combination with Graebe ‘741, as shown in Figure 2 or Figures 12-14 of Graebe ‘741, where the surface of the base and the shapes of the respective air pad assembly elements are modified to provide a well and respective cushioning materials in the support portion and well) including a first air support member and a second air support member, the first air support member positioned on the recessed support portion (right and left sides of element 13, as shown in Figures 2 and 4, or 41 shown in Figure 8), the second air support member received by the well, the first air support member and the second air support member defining 

2. The seat cushion assembly of claim 1, wherein the leg support includes a pair of recessed leg troughs (26 in Figures 1-4 and 12-14 of Graebe ‘741).

4. The seat cushion assembly of claim 1, wherein and configured to be separately inflated and deflated (as shown in Figures 4 and 12-14 of Graebe ‘741).

5. The seat cushion assembly of claim 4, wherein the first air support zone and the second air support zone are symmetric relative to an axis of symmetry (the axis in a fore and aft direction at a central fore and aft channel of the air pad assemblies 13 and 41 of Graebe ‘741).

6. The seat cushion assembly of claim 4, wherein the first air support zone and the second air support zone are configured to partially surround the well defined by the base(in the reshaping taught by Chew and applied in the combination, the first and second air support zones of Graebe ‘741 at least partially surround the pelvic well applied as taught be Chew).

7. The seat cushion assembly of claim 4, wherein the  and configured to be inflated and deflated separately from the first air support zone and the second air support zone (the second air support member comprising bladder 50 of Chew forming the third air zone is shown to be separate and independent in Figures 1 and 13-15, and as described in column 6, lines 12-34 of Chew—opposing sides of element 13 of Graebe are also separate and independent from each other and provide the first and second air zones, as indicated by their fill tubes 34, as shown in Figures 2 and 4 of Graebe ‘741).

8. The seat cushion assembly of claim 1, wherein the first air support member defining a first air bladder and a second, separate air bladder, each air bladder includes a plurality of air cells, the first and second air bladders are configured to be separately inflated and deflated 

9. The seat cushion assembly of claim 8, wherein the , the third air bladder is configured to be inflated and deflated separately from the first air bladder and the second air bladder (the third air bladder has its own valve 72 and is separate from the other air bladders provided by opposing sides of element 13 shown in Figures 2 and 4 of Graebe ‘741).

10. The seat cushion assembly of claim 1, further comprising an airflow control assembly (comprising fill tubes 33, and air valves 34 of Graebe ‘741 and element 72 and the description in column 6, lines 28-34 of Chew) in fluid communication with the air pad assembly, the airflow control assembly configured to selectively inflate or deflate the air pad assembly (Graebe shows a plurality of air cells in each of the first and second air bladders in Figures 2-4, with separate inflation tubes—similarly, Chew discloses that bladder 50 has its own inflation tube such that in the combination they would still each have their own fill tubes of r separately inflating and deflating).

11. The seat cushion assembly of claim 10, wherein the base includes a bottom surface (12a, Figure 12 of Graebe ‘741), the base defining a recessed channel (70, Figures 12-15 of Graebe) in the bottom surface extending from an aperture (71, shown in Figure 14 of Graebe ‘741) in the base to a valve access end (at 72 in Figures 12 and 14 of Graebe ‘741), the air flow control assembly positioned in the recessed channel (Figures 14-15 of Graebe ‘741).

16. A seat cushion assembly comprising:
a base (12 of Graebe ‘741 modified in light of Chew) defining a leg support (26 of Graebe ‘741) and a support portion (20, as modified in light of Chew) recessed relative to the leg support (as shown in Figures 4-5 and 12-14 of Graebe ‘741 modified to have a surface shaped like surface 18 shown in Figure 1 of Chew recessed to form the support surface and a pelvic well recessed to a greater degree than a support portion of such surface), and [[;]]
a pelvic well recessed relative to 
a first air support member (13 of Graebe ‘741 and element 50 shown in Figures 1 and 13-15 of Chew applied in the combination with Graebe ‘741, as shown in Figure 2 or Figures 12-14 of Graebe ‘741, where the surface of the base and the shapes of the respective air pad assembly elements are modified to provide a well and respective cushioning materials in the support portion and well) positioned on the support portion and defining a first air bladder and a second air bladder (right and left portions of 13 delineated by channel 31 or channel 42 in Figures 1-4 and 12-14 of Graebe ‘741); and 
a second air support member removably positioned in the pelvic well, the second air support member defining a third air bladder (right and left sides delineated by groove 31, as shown in Figures 2 and 4 or groove 42 shown in Figure 8 of Graebe ‘741 are independent air zones, as is the air zone formed by bladder 50 of Chew),
wherein the first, second, and third air bladders are separate air bladders (as indicated by the separate fill tubes 34 of Graebe, and as shown by element 72 in Figure 15, described in column 6, lines 12-34 of Chew).

19. The seat cushion assembly of claim 16, wherein the first and second air bladders include a plurality of first air cells and a plurality of second air cells (as shown in Figures 2 and 4 of Graebe ‘741), the second air cells are positioned adjacent the leg support and define an overhang cross-sectional shape (where second air cells are those on the left in Figures 2 and 4 of Graebe ‘741, which are adjacent the left instance of leg support 26 and define an overhang by lapping over a rear surface of the leg supports 26, as shown in Figures 2-4 of Graebe ‘741).

20. The seat cushion assembly of claim 19, wherein the overhang cross-sectional shape of the second air cells is defined by a first portion that is configured to contact a user, a second portion opposite the first portion, and a sloped portion extending between the first and second portions (as shown in Figures 2-4 of Graebe ‘741).

21. (New) The seat cushion assembly of claim 16, wherein the first, second, and third air bladders are configured for separate inflation and deflation (as indicated by the separate fill tubes 34 of Graebe, and as shown by element 72 in Figure 15, described in column 6, lines 12-34 of Chew)

22. (New) The seat cushion assembly of claim 16, wherein the seat cushion assembly is configured for operation in a first configuration or a second configuration,
wherein in the first configuration the first air support member is positioned on the support portion and extends around a portion of the pelvic well (opposing sides of element 13 of Graebe ‘741), and the second air support member is positioned in the pelvic well (in accordance with the statement of obviousness above), and
wherein in the second configuration the first air support member is positioned on the support portion and extends around a portion of the pelvic well (opposing sides of element 13 of Graebe ‘741), and the second air support member is removed from the pelvic well (where Chew describes the second air support member 50 as an insert, such that it can also be removed, and where Chew expresses that various inserts 50 are provided in the paragraphs starting at column 5, line 1 and at column 5, line 57, such as for different sized users or different desired cushioning characteristics such that a second configuration is achieved when the insert is removed).

23. (New) The seat cushion assembly of claim 22, wherein the first air support member partially surrounds the pelvic well (opposing halves of element 13 of Graebe ‘741), exposing the pelvic well in response to the second configuration (whenever the insert 50 taught by Chew is removed).

24. (New) The seat cushion assembly of claim 1, wherein the second air support member is removably received by the well (where Chew describes the second air support member 50 as an insert, such that it can also be removed, and where Chew expresses that various inserts 50 are provided in the paragraphs starting at column 5, line 1 and at column 5, line 57, such as for different sized users or different desired cushioning characteristics such that a second configuration is achieved when the insert is removed).

25. (New) A seat cushion assembly comprising:
a base defining a leg support and a support portion recessed relative to the leg support:
a pelvic well defined by the support portion, the pelvic well defines the deepest recess into the base (where, although described in a different way, the base of the combination of Graebe ‘741 and Chew has the leg support, a support portion, and a pelvic well and it doesn’t matter whether the pelvic well is considered as a subset of the support portion or a subset of the base—in any case, claim 25 appears to be a subset of claim 1 or claim 16, and is thus rejected on the same basis); and
an air pad assembly including a first air support member and a second air support member, the first air support member positioned on the recessed support portion, and the second air support member removably received by the pelvic well (claim 25 appears to be a subset of claim 1 or claim 16, and is thus rejected on the same basis).

26. (New) The seat cushion assembly of claim 25, wherein the leg support includes a pair of recessed leg troughs (claim 26 the same as claim 2 and is rejected on the same basis). 

27. (New) The seat cushion assembly of claim 25, wherein the first air support member and the second air support member define independent air support zones that are configured to be separately inflated and deflated (claim 27 is similar to claim 4 and is rejected on the same basis).

28. (New) The seat cushion assembly of claim 25, wherein the first air support member defining a first air support zone and a second air support zone, the first and second air support zones being independent and configured to be separately inflated and deflated (claim 28 is the same as claim 4 and is rejected on the same basis).

29. (New) The seat cushion assembly of claim 28, wherein the first air support zone and the second air support zone are symmetric relative to an axis of symmetry (claim 29 is the same as claim 5 and is rejected on the same basis).

30. (New) The seat cushion assembly of claim 28, wherein the first air support zone and the second air support zone are configured to partially surround the pelvic well defined by the support portion (claim 30 is similar to claim 6 and is rejected on the same basis).

31. (New) The seat cushion assembly of claim 28, wherein the second air support member defining a third air support zone, the third air support zone being independent and configured to be inflated and deflated separately from the first air support zone and the second air support zone (claim 31 is the same as claim 7 and is rejected on the same basis).

32. (New) The seat cushion assembly of claim 25, wherein the first air support member defining a first air bladder and a second, separate air bladder, each air bladder includes a plurality of air cells, the first and second air bladders are configured to be separately inflated and deflated (claim 32 is the same as claim 8 and is rejected on the same basis).

33. (New) The seat cushion assembly of claim 32, wherein the second air support member defining a third air bladder, the third air bladder includes a plurality of air cells, the third air bladder is configured to be inflated and deflated separately from the first air bladder and the second air bladder (claim 33 is the same as claim 9 and is rejected on the same basis).

34. (New) The seat cushion assembly of claim 25, further comprising an airflow control assembly in fluid communication with the air pad assembly, the airflow control assembly configured to selectively inflate or deflate the air pad assembly (claim 34 is the same as claim (claim 34 is the same as claim 10 and is rejected on the same basis).

35. (New) The seat cushion assembly of claim 34, wherein the base includes a bottom surface, the base defining a recessed channel in the bottom surface extending from an aperture in the base to a valve access end, the airflow control assembly positioned in the recessed channel (claim 35 is the same as claim 11 and is rejected on the same basis).


Claims 12, 14-15, 18, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graebe (US 5461741) and Chew (US 6241320), as applied above, and further in view of Graebe (US 6564410).
Graebe ‘741 provides a base with a pelvis well and leg troughs. Graebe also provides an air pad assembly 13 with a first air support member comprising two air bladders and an air flow control assembly with valves 34 and conduits 30 disposed in channels on an underside of the base.  Chew provides a second air support member comprising a third air bladder and an associated conduit/fill valve 72, as shown in Figure 15 and described in column 1, lines 28-29.  However, Graebe ‘741 and Chew lack a convenient single valve and organization of the conduits connecting respective bladders to the valve. 
On the other hand, Graebe ‘410 shows an air pad assembly A in Figure 2 with a first subset thereof corresponding to a first air support member with two respective air bladders to which conduits 10 and 12 are connected, and a second subset thereof corresponding to a second air support member with at least one air bladder to which at least one of conduits 6 or 8 are connected.
It would have been obvious to modify the combination air pad assembly 13 of Graebe ‘741 and the bladder 50 of Chew in their combination and their respective conduits connecting the bladders to a convenient single valve like the valve 20 in Figure 2 or the valve 300 in Figures 15-16 of Graebe ‘410 because doing so would have provided the benefit of filling and controlling air flow with a single valve body 20 or 300. 
  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

12. The seat cushion assembly of claim 10, the airflow control assembly further comprising:
a valve (300 shown in Figures 15-16 of Graebe ‘410) fastened to the base;
a first conduit (326) fluidly connecting the valve (300) to an air valve (334 in Figures 15-16 of Graebe ’741);
a second conduit (one instance of tubes 33 shown in Figures 2 and 4 of Graebe ‘741 attached to one of the nipples 306, 308, 310, 312 of the valve 300 shown in Figures 15-16 of Graebe ‘410) fluidly connecting the valve to a first air bladder defined by the first air support member (on a corresponding side of element 13 of Graebe ‘741) 
a third conduit (other instance of tubes 33 shown in Figures 2 and 4 of Graebe ‘741 attached to another of the nipples 306, 308, 310, 312 of the valve 300 shown in Figures 15-16 of Graebe ‘410) fluidly connecting the valve to a second air bladder defined by the first air support member (on a the other side of element 13 of Graebe ‘741 relative to the first air bladder) 
wherein the air valve is configured to facilitate inflation and deflation of the first air bladder and the second air bladder (as taught by Graebe ‘741, Chew, and Graebe ‘410).

14. The seat cushion assembly of claim 12 [[13]], further comprising a fourth conduit (conduit associated with check/fill valve 72 shown in Figure 15 of Chew attached to another one of the nipples 306, 308, 310, 312 of the valve 300 shown in Figures 15-16 of Graebe ‘410) fluidly connecting the valve to a third air bladder defined by the 

15. The seat cushion assembly of claim 14, wherein:

the 
the base defining a recessed channel (at 70 in Figure 14 of Graebe ‘741) extending from the aperture in the base to a valve access end (taught by ends of the conduits 33 and valves extending out a front surface of the base 20 in Figures 12-14 of Graebe ‘741 and modified to include the valve 300 shown in Figures 15-16 of Graebe ‘410),
the valve (valves 34 of Graebe ‘741 shown in Figures 12-14 of Graebe ‘741 replaced by a valve like 300 shown in Figures 15 and 16 of Grebe ‘410) is fastened to the base at the valve access end (in the combination),
the second conduit, third conduit, and fourth conduit extend from the valve along the recessed channel and through the aperture into engagement with the respective air bladder (as taught by the conduits and channels of Graebe ‘741 and extended to the additional channels taught by Chew and Graebe ‘410, and incorporated on the base 20 of Graebe ‘741, where the additional conduit to the third air bladder 50 of Chew may extend in the channels 70 or in additionally formed channels like channels 70 shown in Graebe ‘741 in the combination).

18. The seat cushion assembly of claim 16 [[17]], further comprising:
an airflow control assembly fastened to a bottom surface of the base (as taught by Graebe ‘741 and modified in light of Chew and Graebe ‘410 to include the valve 300 shown in Figures 15-16 of Graebe ‘410), the airflow control assembly includes:
a valve (300);
a first conduit (326) fluidly connecting the valve (300) to an air valve (334 in Figures 15-16 of Graebe ’741);
a second conduit (one instance of tubes 33 shown in Figures 2 and 4 of Graebe ‘741 attached to one of the nipples 306, 308, 310, 312 of the valve 300 shown in Figures 15-16 of Graebe ‘410) fluidly connecting the valve to the first air bladder by a removable connection (on a corresponding side of element 13 of Graebe ‘741, where the connections are removable, as shown by the illustration of Figure 16 of Graebe ‘401 in which the conduits have been removed);
a third conduit (other instance of tubes 33 shown in Figures 2 and 4 of Graebe ‘741 attached to another of the nipples 306, 308, 310, 312 of the valve 300 shown in Figures 15-16 of Graebe ‘410) fluidly connecting the valve to the second air bladder by a removable connection (on a the other side of element 13 of Graebe ‘741 relative to the first air bladder, where the connections are removable, as shown by the illustration of Figure 16 of Graebe ‘401 in which the conduits have been removed); and
a fourth conduit (the second air support member comprising third air bladder 50 in the combination of Chew with Graebe ‘741, modified in light of the teaching of a valve for filling selected instances of a plurality of bladders, as shown in Figure 2 of Graebe ‘410) fluidly connecting the valve to the third air bladder by a removable connection (conduit from bladder 50 of Chew, as taught by the illustration of Figure 16 of Graebe ‘410 in which the conduits have been removed),
wherein the valve is configured to selectively fluidly connect the first air bladder, the second air bladder, and the third air bladder to the air valve to facilitate selective adjustment of an inflation level of the first air bladder, the second air bladder, and the third air bladder (as taught by Graebe ‘410, where the first, second, and third air bladder can be separately, selectively connected to the fill valve by the valve 20 shown in Figure 2 or valve 300 in Figures 15-16 of Graebe ‘410).

36. (New) The seat cushion assembly of claim 34, the airflow control assembly further comprising:
a valve fastened to the base;
a first conduit fluidly connecting the valve to an air valve;
a second conduit fluidly connecting the valve to a first air bladder defined by the first air support member; and
a third conduit fluidly connecting the valve to a second air bladder defined by the first air support member,
wherein the air valve is configured to facilitate inflation and deflation of the first air bladder and the second air bladder (claim 36 is the same as claim 12 and is rejected on the same basis).

37. (New) The seat cushion assembly of claim 36, wherein the first air support member defining the first air bladder and the second air bladder, the first air bladder being symmetric to the second air bladder (claim 37 is similar to a combination of a portion of claim 16 and claim 5, and is rejected on the same bases).

38. (New) The seat cushion assembly of claims 36, further comprising a fourth conduit fluidly connecting the valve to a third air bladder defined by the second air support member (claim 38 is the same as claim 14 and is rejected on the same basis).

39. (New) The seat cushion assembly of claim 38, wherein:
the pelvic well defines an aperture extending through the base, the base defining a recessed channel extending from the aperture in the base to a valve access end,
the valve is fastened to the base at the valve access end,
the second conduit, the third conduit, and the fourth conduit extend from the valve along the recessed channel and through the aperture into engagement with the respective air bladder (claim 39 is similar to claim 15 and is rejected on the same basis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636